Citation Nr: 0609997	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1949 
and October 1950 to April 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.  The 
veteran testified at an October 2003 Decision Review Officer 
(DRO) conference.

The issue of entitlement to service connection for a right 
eye disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence reflects that until May 18, 
2005, the veteran's PTSD symptoms did not cause total 
occupational and social impairment, but the evidence on and 
after that date is at least evenly balanced as to whether the 
impairment caused by the veteran's PTSD symptoms was total or 
nearly so.


CONCLUSION OF LAW

The criteria have not been met for an initial evaluation 
higher than 70 percent for the veteran's PTSD prior to May 
18, 2005, but, with reasonable doubt resolved in favor of the 
veteran, the criteria have been met for a 100 percent 
evaluation on and after that date.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his August 2002 
claims, which included his claim for service connection for 
PTSD, the RO sent the veteran a October 2002 letter 
explaining VA's duties to notify and assist him with this 
claim, and the veteran's rights and responsibilities in this 
regard.  The RO did not take any action until its April 2003 
rating decisions that the veteran appealed to the Board.  
Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claim for service connection for PTSD.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's October 
2002 letter told the veteran it was working on his claims 
including for service connection for PTSD and explained in 
this letter and one sent later that month how to establish 
entitlement to service connection for PTSD.  The letter also 
indicated the information or evidence needed from the veteran 
and VA's duty to assist him in obtaining evidence in support 
of his claim.  The RO also wrote: "[T]ell us about any 
additional information or evidence that you want us to try to 
get for you," and "[S]end us the evidence we need as soon 
as possible."

The Board notes that VAOPGCPREC 8-2003 (Dec. 22, 2003) held 
that VA is not required to provide additional VCAA notice 
after a service connection claim is granted and the issue 
becomes one of entitlement to a higher initial rating.  
However, while this appeal was pending, on March 3, 2006, the 
Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating.  Despite the inadequate notice provided to the 
veteran on this issue, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Once the Board granted service connection for PTSD, the 
veteran and his representative indicated that they disagreed 
with the assigned 50 percent evaluation, and this evaluation 
was increased to 70 percent.  Thus, it was clear to the 
veteran and his representative that the issue regarding this 
claim was now the severity of his PTSD and that he had to 
submit evidence showing increased severity in order to 
warrant a higher rating, as evidenced by the October 2003 DRO 
conference report, June 2005 informal hearing presentation, 
and other documents in which the veteran and his 
representative argued that the evidence warranted a higher 
rating.  As to the effective date, the RO's October 2002 
letter indicated that it might be able to pay the veteran 
benefits from the date of receipt of claim if it received 
evidence within a year of the date of the letter.  To the 
extent that this did not adequately comply with the notice 
requirement as explained in Dingess, any error was harmless, 
as both the initial grant of service connection with a 50 
percent evaluation and the subsequent increase to 70 percent 
were effective the August 22, 2002 date of the claim, which 
was the earliest possible effective date in these 
circumstances.  See 38 U.S.C.A. §§ 5110(a), (b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

Thus, to the extent that the RO did not comply with any of 
the elements of the notice requirement, any error in this 
regard was harmless.  Moreover, VA obtained the service 
medical records (SMRs) and all identified post-service 
treatment records relating to the veteran's PTSD, and there 
is no indication that any other records exist regarding the 
veteran's PTSD that should be requested, or that any 
pertinent evidence relating to PTSD was not received.  VA 
thus complied with the VCAA's duty to assist provisions and 
their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for a higher initial rating for PTSD.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where, as here, a veteran timely appeals a rating initially 
assigned when service connection is granted, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  The preponderance of the evidence reflects that the 
veteran is not entitled to a rating higher than 70 percent 
until May 2005, for the following reasons.

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 70 
percent rating is assigned when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessed rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In the present case, the evidence has not shown the total 
occupational and social impairment required for a 100 percent 
rating prior to May 18, 2005.  For example, the June 2001 VA 
psychological trauma/PTSD report indicates that the veteran 
denied suicidal and homicidal ideation or plan or intent, was 
neat and appropriately groomed, had logical, relevant, and 
goal-directed associations, and normal thought processes 
flooded by intrusive ideation and related affects, although 
he was anxious with fearfulness and a depressed mood; the 
October 2001 VA psychological evaluation showed that while 
the veteran experienced intrusion, avoidance, and 
hypervigilance, he had managed to function adequately due to 
his relationships with his wife, children, and grandchildren; 
at the February 2003 VA examination, the veteran denied 
suicidal or homicidal ideations, intentions or plans, but 
admitted to past fleeting suicidality, there was no evidence 
of disorganized thought processes, hallucinations, or 
delusions, and the veteran's memory and cognition were 
preserved; and a February 2003 PTSD trauma recovery program 
note indicated that the veteran had intrusive thoughts of 
combat, was very isolative, hypervigilant and easily 
startled, with disturbed sleep, but had benefited from 
treatment and his wife was an apparent source of support.  

The above evidence reflects that the veteran did not have the 
symptoms of gross impairment in thought processes or 
communications, persistent hallucinations or delusions, 
persistent danger of hurting himself or others, inability to 
maintain personal hygiene, disorientation to time or place, 
or the type of memory loss showing total occupational and 
social impairment, but his symptoms more closely resembled 
those in the 70 percent criteria such as impaired impulse 
control and some inability to establish and maintain 
effective relationships.  The benefit-of-the-doubt doctrine 
is therefore not for application for this time period, and 
the claim for a higher initial rating must be denied in this 
regard.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

However, a May 18, 2005 trauma recovery program note 
indicated that the current military situation, including the 
veteran's nephew's military combat involvement, had caused 
the veteran's PTSD symptoms to worsen and affect all aspects 
of his social, interpersonal, and personal life, prohibiting 
him from engaging in any occupational endeavors or performing 
his usual daily activities, and causing him to feel suicidal.  
Thus, as of this date, the veteran appears to have had at 
least as many symptoms in the 100 percent criteria as he had 
of the 70 percent criteria, indicating total occupational and 
social impairment or nearly so, and he is therefore entitled 
to the 100 percent rating for total occupational and social 
impairment as of this date.  38 C.F.R. §§ 3.102, 4.3, 4.7 
(2005).

In sum, the preponderance of the evidence reflects that prior 
to May 18, 2005, the veteran's symptoms more closely 
approximated those in the 70 percent criteria for evaluating 
PTSD, warranting a denial of his increased rating claim for 
this period; in contrast, on and after that date the 
veteran's disability picture approximates that envisioned by 
the 100 percent criteria at least as much as it does the 70 
percent criteria, and he is therefore entitled to the higher 
rating on and after that date.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2005).




ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 100 percent is granted 
for PTSD on and after May 18, 2005; prior to that date, the 
claim for an initial rating higher than 70 percent for PTSD 
is denied.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will provide a medical 
examination or obtain a medical opinion if the evidence 
reflects the existence of a current disability or persistent 
or recurrent symptoms of a disability that may be associated 
with military service, but the record does not contain 
sufficient medical evidence to decide the claim.  See also 
38 C.F.R. § 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

In the present case, the veteran was treated for eye problems 
in service, and was diagnosed with conjunctivitis and 
iridocyclitis, although his eyes were normal on separation.  
In addition, Dr. Ratner of Ruxton Towers Eye Associates 
indicated that she had reviewed the veteran's ophthalmologic 
records including those from service, and that the veteran 
had recurrent episodes over the years of iridocyclitis over 
the years in his right eye.  Thus, the evidence reflects that 
the veteran has a current right eye disorder that may be 
related to service, but there is insufficient evidence to 
decide the claim because neither Dr. Ratner nor any other 
physician has opined as to the relationship between the 
veteran's current eye disorder and those in service, and the 
Board may not make its own independent medical 
determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

A remand is therefore warranted to obtain a VA medical 
opinion as to the etiology of the veteran's right eye 
disorder as well as the opinion and treatment records of Dr. 
Ratner and her colleague Dr. Cassell, whom the veteran 
indicated may also have written a letter regarding his right 
eye disorder.  In addition, the veteran's wife indicated in a 
May 2005 lay statement that the veteran was treated for many 
years by Dr. Goodman who is now deceased.  An attempt to 
obtain these records will be undertaken, to the extent 
appropriate notice as to location is provided by the 
appellant or his spouse.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ask the veteran to provide 
information regarding Dr. Goodman's 
treatment of his right eye disorder, 
including the location where any of his 
treatment records may be located and 
approximate dates of treatment or 
evaluation relating to his right eye 
disorder.  If it appears that these 
records may exist, ask the veteran to 
sign and submit the appropriate consent 
forms to release Dr. Goodman's medical 
records, and attempt to obtain these 
records.

2.  After obtaining the appropriate 
consent forms from the veteran, contact 
Ruxton Towers Eye Associates in Towson, 
Maryland, and ask for all treatment 
records relating to the veteran's right 
eye disorder.  Actual clinical records 
should be requested as opposed to written 
summaries from the health care provider 
should be requested.

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA eye examination to determine the 
etiology of his right eye disorder.  The 
claims folder must be made available to 
the VA examiner, including the records of 
the Ruxton Towers Eye Associates and any 
opinions expressed therein.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's right eye disorder is related 
to the conjunctivitis and iridocyclitis 
diagnosed in service, or otherwise 
related to service.  Also, the examiner 
should indicate whether he agrees or 
disagrees with any other opinions 
expressed on this issue and the 
underlying bases for this agreement or 
disagreement.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

4.  Then, review the additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


